774 N.W.2d 695 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Steven Demar WINSTON, Defendant-Appellant.
Docket No. 139176. COA No. 283055.
Supreme Court of Michigan.
November 20, 2009.

Order
On order of the Court, the application for leave to appeal the May 21, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN, J., not participating for the reasons stated in People v. Parsons, order of the Supreme Court, ___ Mich. ___, 728 N.W.2d 62 (2007).
HATHAWAY, J., not participating. Justice Hathaway recuses herself and will not participate in this case as she was the presiding trial court judge. See MCR 2.003(B).